DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rao et al. (Pub # US 2020/0057885 A1).
Consider claim 1, Rao et al. clearly show and disclose a security system, comprising: a camera [0030]; a wireless device identification determiner [0031]; a memory (418, Fig. 4) storing instructions [0048]; and a processor (416, Fig. 4) in communication with the camera (108a-108h, Fig. 4), the wireless device identification determiner (RFID), and the memory (418, Fig. 4) and configured to execute the instructions to: determine a security event has occurred; obtain, from the camera, an image corresponding to the security event [0077]; generate a first score corresponding to a person of interest based on whether an individual is detected in the image [0080]; cause the wireless device identification determiner to search for a device identification of a wireless device associated with the person of interest and corresponding to the security event [0075 and 0081]; generate a second score corresponding to the person of interest based on whether the device identification is identified; generate a confidence score corresponding to the person of interest based on the first score and the second score [0082]; and store the confidence score in correlation with person of interest information in a database [0083].
Consider claim 2, Rao et al. clearly show and disclose the security system, wherein the processor is further configured to execute the instructions to: weight the first score or the second score according to a weighted score [0108].
Consider claim 3, Rao et al. clearly show and disclose the security system, wherein the individual is detected in the image based on facial recognition [0006].
Consider claim 4, Rao et al. clearly show and disclose the security system, wherein the person of interest information includes one or more of the image or the device identification of the person of interest [0008].
Consider claim 5, Rao et al. clearly show and disclose a security system, comprising: a camera [0030]; a wireless device identification determiner [0031]; a memory (418, Fig. 4) storing instructions [0048]; and a processor (416, Fig. 4) in communication with the camera (108a-108h, Fig. 4), the wireless device identification determiner (RFID), and the memory (418, Fig. 4) and configured to execute the instructions to: obtain, from the camera, an image corresponding to an entrance (104, Fig. 2) of an individual [0043]; cause the wireless device identification determiner to search for a device identification of a wireless device corresponding to the entrance of the individual [0046]; determine whether the individual is a person of interest based on one or more of the image or the device identification [0064]; determine a confidence score corresponding to the person of interest in response to determining the individual is the person of interest; and transmit a notification of the person of interest to a device in response to the confidence score exceeding a confidence threshold [0081].
Consider claim 6, Rao et al. clearly show and disclose the security system, wherein the individual is determined to be the person of interest in response to one or more features of the image corresponding to a person of interest feature set or the device identification corresponding to a person of interest identification set [0084].
Consider claim 7, Rao et al. clearly show and disclose the security system, wherein the confidence score is a weighted score corresponding to previous security events [0076-0077 and 0082].
Consider claim 8, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 1. Therefore, claim 8 has been analyzed and rejected with regards to claim 1 as set forth above.
Consider claim 9, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 2. Therefore, claim 9 has been analyzed and rejected with regards to claim 2 as set forth above.
Consider claim 10, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 3. Therefore, claim 10 has been analyzed and rejected with regards to claim 3 as set forth above.
Consider claim 11, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 4. Therefore, claim 11 has been analyzed and rejected with regards to claim 4 as set forth above.
Consider claim 12, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 5. Therefore, claim 12 has been analyzed and rejected with regards to claim 5 as set forth above.
Consider claim 13, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 6. Therefore, claim 13 has been analyzed and rejected with regards to claim 6 as set forth above.
Consider claim 14, the method steps herein have been performed or executed by the corresponding apparatus as shown in claim 7. Therefore, claim 14 has been analyzed and rejected with regards to claim 7 as set forth above.
Consider claim 15, Rao et al. clearly show and disclose a non-transitory computer-readable medium storing computer executable instructions for identifying a person of interest by a security system, comprising instructions to: determine a security event has occurred [0009]; obtain, from a camera, an image corresponding to the security event [0029-0030]; generate a first score corresponding to a person of interest based on whether an individual is detected in the image [0080]; cause a wireless device identification determiner to search for a device identification of a wireless device associated with the person of interest and corresponding to the security event [0075 and 0081]; generate a second score corresponding to the person of interest based on whether the device identification is identified; generate a confidence score corresponding to the person of interest based on the first score and the second score [0082]; and store the confidence score in correlation with person of interest information in a database [0083].
Consider claim 16, Rao et al. clearly show and disclose the non-transitory computer-readable medium, further comprising instructions to: weight the first score or the second score according to a weighted score [0108].
Consider claim 17, Rao et al. clearly show and disclose the non-transitory computer-readable medium, wherein the individual is detected in the image based on facial recognition [0006].
Consider claim 18, Rao et al. clearly show and disclose the non-transitory computer-readable medium, wherein the person of interest information includes one or more of the image or the device identification of the person of interest [0008].
Consider claim19, Rao et al. clearly show and disclose a non-transitory computer-readable medium storing computer executable instructions for identifying a person of interest by a security system, comprising instructions to: obtain, from a camera [0030], an image corresponding to an entrance of an individual [0043]; cause a wireless device identification determiner to search for a device identification of a wireless device corresponding to the entrance of the individual [0046]; determine whether the individual is a person of interest based on one or more of the image or the device identification; determine a confidence score corresponding to the person of interest in response to determining the individual is the person of interest [0064]; and transmit a notification of the person of interest to a device in response to the confidence score exceeding a confidence threshold [0081].
Consider claim 20, Rao et al. clearly show and disclose the non-transitory computer-readable medium of claim 19, wherein the individual is determined to be the person of interest in response to one or more features of the image corresponding to a person of interest feature set or the device identification corresponding to a person of interest identification set [0084].
Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. In the Remark, Applicant argues that Rao does not teach “generating a second score corresponding to the person of interest base on whether the device identification is identified”. The Examiner respectfully disagrees. In the reference, Rao clearly shows and discloses “the notification can specify whether the identified person is entering or leaving the premises. This information can then be displayed on the computer display unit (e.g. computer display unit 602). The notification can also include a digital data file including the facial image of the person who has been identified. The facial image can optionally be displayed on the computer display unit so that store employees (or security personnel) will be able to recognize the person of interest who has been identified” [0075], wherein the notification is generated by the internal algorithm based on the input data collected and assigned the weight (score) by the computer. 
Therefore, Rao et al. clearly show and disclose the limitation as claimed by the Applicant shown in the rejection as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687